NUMBER 13-13-00430-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                IN RE GLORIA LONGORIA


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

        Before Chief Justice Valdez and Justices Garza and Perkes
                   Memorandum Opinion Per Curiam1

        On August 5, 2013, relator, Gloria Longoria, filed a petition for writ of mandamus

seeking to compel the trial court to withdraw an order granting summary judgment in

favor of real party in interest, RG Options, LLC in a forcible detainer action on grounds

the order is void. By motion for immediate temporary relief, relator sought to stay any

writs of possession issued as a result of the void judgment. By order issued that same



        1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so. When granting relief, the court must hand down an opinion as in any other case.”);
see id. R. 47.4 (distinguishing opinions and memorandum opinions).
day, this Court granted the motion for immediate temporary relief and stayed any writs

of possession issued as a result of the summary judgment. The Court requested and

received a response to the petition for writ of mandamus from real party in interest, RG

Options, LLC.

       The Court, having examined and fully considered the petition for writ of

mandamus, the response thereto, and the applicable law, is of the opinion that relator

has not established her right to the relief sought. See, e.g., Harrell v. Citizens Bank &

Trust Co., 296 S.W.3d 321, 326–27 (Tex. App.—Texarkana 2009, pet. dism’d);

Dormady v. Dinero Land & Cattle Co., 61 S.W.3d 555, 557–58 (Tex. App.—San Antonio

2001, pet. dism'd w.o.j.). Accordingly, the stay previously imposed by this Court is

LIFTED. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting

temporary relief is effective until the case is finally decided.”). The petition for writ of

mandamus is DENIED. See id. 52.8(a).



                                                 PER CURIAM


Delivered and filed the 3rd
day of September, 2013.




                                             2